Citation Nr: 1220668	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  07-30 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD assigning a 30 percent rating, effective February 24, 2005. 

The Veteran filed a timely notice of disagreement with this rating action in September 2005.  In a February 2006 rating decision and November 20, 2006 statement of the case the RO assigned an increased rating of 50 percent for the PTSD, effective February 24, 2005.  The Veteran filed another notice of disagreement with this assigned rating in September 2006.  On January 18, 2007, the RO received a statement from the Veteran that he had PTSD when he got back from Vietnam and requesting VA to help him with his financial situation.  He did not file a formal substantive appeal at that time, but by continuing to assert that he suffered from PTSD and needed financial help from VA, he essentially communicated that he wanted to continue his appeal for a higher rating for his PTSD.  While the Veteran did not actually file a substantive appeal until February 2007, as the Veteran's January 18, 2007 statement (which is within 60 days of the November 20, 2006 statement of the case) is considered a timely assertion that he wished to continue with his appeal, the requirement that he file a substantive appeal at that time is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009).

The RO subsequently readjudicated the claim in April 2007 and the Veteran filed another notice of disagreement, and after a statement of the case was provided, a substantive appeal.  However, the Board will consider the August 2005 rating decision as the decision on appeal, since the Veteran filed a notice of disagreement with this RO decision and after the statement of the case was provided, has continued to assert that he was not satisfied with his PTSD disability rating. 

In April 2010, the Veteran testified at a Travel Board hearing in Waco, Texas, before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record. 

In September 2010, the Board remanded the Veteran's claim for further development.  The development requested in that remand has been completed.  No further action is necessary to ensure compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, as the issue of a TDIU is raised by the record, the Board has jurisdiction over this matter as part of the initial rating claim for PTSD.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective medical evidence of record indicates that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, effective February 24, 2005.



CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no higher, for the PTSD have been met, effective February 24, 2005.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, this notification obligation was met by way of a letter from the RO to the Veteran dated in October 2010.  Id.; see Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disorder; (3) a connection between the veteran's active military service and the disorder; (4) degree of disorder; and, (5) effective date of the disorder.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Here, this notification obligation was met by way of letters from the RO to the Veteran dated in May 2008 and September 2008.  Id. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently reversed the Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor 38 U.S.C.A. § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, 38 U.S.C.A. § 5103(a) now requires that the VA Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the VA Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual veterans is no longer required in increased compensation claims).  Here, this requirement was satisfied by letters to the Veteran dated in May 2008, September 2008, and October 2010.  Id.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (determining that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or Supplemental SOC (SSOC), is sufficient to cure a timing defect).  Here, following the issuance of all of the notice letters, the Veteran's claim was readjudicated in the November 2008, February 2009, July 2009, and September 2011 SSOCs.  Thus, the Board finds that the notice errors have been cured, and there is no prejudice to the Veteran.  Id.  

The Board also notes that given that the issue at hand is an initial rating appealed from a grant of service connection, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, any defect with respect to the content of the notice requirement was non-prejudicial.

The RO also provided assistance to the Veteran, as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  His VA and private medical treatment records were obtained.  His disability benefits from the Social Security Administration (SSA) were added to his file.  Lay statements submitted by the Veteran were associated with the claims file.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  

The Veteran was also afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the VA examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations, and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Furthermore, the Veteran was afforded a Board hearing in April 2010 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of: (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ discussed the elements of the claim that were lacking to substantiate the claim for a disability rating in excess of 50 percent for PTSD.  The representative and the AVLJ asked questions to draw out the current state of the Veteran's disability.  No additional pertinent evidence, which might have been overlooked and which might substantiate the claim, was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the appeal and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher disability rating.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  They have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.

II.  Analysis

The RO granted service connection for PTSD in August 2005, assigning an initial rating of 30 percent, effective February 24, 2005.  The Veteran appealed this action.  The RO subsequently assigned an initial rating of 50 percent for PTSD, effective February 24, 2005, in a February 2006 rating decision.  The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He has specifically asserted that his PTSD should warrant a 70 percent rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in the disability, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath, 1 Vet. App. at 594.  In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted since February 24, 2005. 

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and, inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."). 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

Throughout his appeal, the Veteran's assigned GAF scores have ranged from 35 to 50.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  

Initially, the Board notes that the Veteran has several mental health disorders, including major depressive disorder, anxiety state, major depression, and depressive disorder.  A July 2005 VA examination report notes that the Veteran's chronic PTSD contributed to his functional impairment but that other events such as his long history of substance abuse and his recent prison incarceration might also impact his current level of functioning.  The examiner commented that it was difficult to say, without resorting to speculation, just how much of the Veteran's functional impairment in the areas of social and occupational function was solely the result of his PTSD.  At the February 2007 VA examination, the VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that all of the Veteran's "main problems, including anger and substance abuse, cannot be directly tied to PTSD."  However, in that same examination report, the VA examiner also found that the Veteran "may have some mood and anger problems related to his PTSD."  At the January 2008 VA examination, the VA examiner concluded that the Veteran's depression is not related to his PTSD, but the examiner did not separate out the symptoms attributable to each disorder.  The January 2009 and December 2010 VA examiners also did not really separate out the symptoms in the examination report.  

Therefore, giving the Veteran the benefit of the doubt, the Board will consider the overall disability picture and symptoms related to all of his mental health diagnoses in determining the appropriate rating, since the symptoms specifically attributable to his PTSD cannot be separated from his other diagnoses.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Applying the above law to the facts of the case, the Board finds that the Veteran is entitled to an increased disability rating of 70 percent throughout his entire appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that his PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

Specifically, the December 2010 VA examiner determined that the Veteran's PTSD causes deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Additionally, at his SSA examination for disability benefits, the Veteran's PTSD was diagnosed as "severe."  The following discussion demonstrates the symptoms shown by the Veteran that more closely approximate a 70 percent rating.  

Regarding occupational impairment, the July 2005 VA examination report shows the Veteran was not currently employed reportedly due to health problems related to his bypass surgery and his felony conviction.  He also reported motivational difficulties getting out and looking for a job.  His longest period of employment was for 11 years working in a warehouse, but he reportedly lost that job when he failed a random drug test.  In a February 2007 statement, the Veteran reported that he can no longer provide for his family due to, in part, his PTSD.  The February 2007 VA examiner determined that the Veteran "may" have difficulty maintaining employment.  At the January 2008 VA examination, the examiner concluded that the Veteran was functioning at the same level occupationally and socially since his last examination in February 2007.  At the January 2009 VA examination, the examiner concluded that the Veteran's impaired attention and concentration, along with his disgruntled and irritable personality, negatively impact his occupational functioning.

With respect to social impairment, the July 2005 VA examination report shows the Veteran had been married for 35 years and has some marital discord, which he attributes to his recent 3-year prison term, but a good relationship with his sons.  He reported that he had no friends.  At his February 2007 VA examination, the Veteran described being "socially brutal" with his family and striking children.  The February 2007 VA examiner determined that the Veteran had poor social skills and antisocial behavior, which made it difficult to establish rapport with him.  At the January 2008 VA examination, the Veteran reported that he frequently argues with his spouse and was thinking of separating from her.  He indicated that he does not talk to his children.  The Veteran stated that he stays inside of his house and avoids people.  Regarding Vietnam people, he indicated that he could not "stand them."  The January 2008 VA examiner determined that the Veteran's social skills were fair to poor.  The examiner concluded that the Veteran was functioning at the same level occupationally and socially since his last examination in February 2007.  

At the January 2009 VA examination, the Veteran reported that his wife wants him out of the house, and described his relationship with his wife as poor.  He stated that he verbally abuses his wife.  He indicated that he does not like to spend time with other people.  The Veteran stated that he stays in bed most of the day, and avoids people and crowds.  The January 2009 examiner determined that the Veteran had "significant social impairment."  The January 2009 examiner also concluded that the Veteran's impaired attention and concentration, along with his disgruntled and irritable personality, negatively impact his social functioning.  At the December 2010 VA examination, the Veteran reported that he does not socialize with his family.  He stated that he does not have any friends, but he indicated that he does talk to his brother and sister once in awhile.  He indicated that he gets nervous around other people.

The December 2010 VA examination report noted that the Veteran had poor hygiene.  He reportedly showered once every two to three days.  He did not shower prior to the examination because he was in a hurry.

In addressing judgment deficiencies, in VA treatment records dated from July 2005 to March 2007, VA physicians determined that the Veteran's insight and judgment were fair.  At his January 2009 VA examination, his psychological insight was below average.  A December 2010 VA examination report noted his continued use of drug and alcohol in spite of being parole for a DWI and court-ordered outpatient therapy.

Regarding suicidal ideation, at the January 2008 and January 2009 VA examinations, the Veteran described experiencing suicidal ideation and feelings of worthlessness.  At his December 2010 VA examination, the Veteran reported "fleeting" suicidal thoughts, and feelings of hopelessness and worthlessness.

With respect to near-continuous panic or depression, the Veteran reported on the July 2005 VA examination report that he experienced depressed and irritable mood more days than not.  At the January 2008 VA examination, the Veteran reported experiencing panic attacks and a "significant depressed mood."  The Veteran felt as though everything was going wrong for him.  His affect was depressed.  At the January 2009 VA examination, the Veteran was depressed.  At his December 2010 VA examination, his affect was mildly depressed.

Regarding impaired impulse control, at his February 2007 and January 2008 VA examination, the Veteran described anger control problems.  At the January 2009 VA examination, the Veteran was angry.

This medical evidence is also supported by the Veteran's GAF scores of 35, 45, and 50, which again indicates a range from serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.   

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that his PTSD causes occupational and social impairment with deficiencies in most areas.  The Board finds the Veteran's symptoms of his PTSD more closely approximate a 70 percent disability evaluation.  38 C.F.R. § 4.130, DC 9411.

However, the next higher 100 percent rating is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

Specifically, at the January 2009 VA examination, the VA examiner determined that the Veteran's "PTSD does not lead to total impairment."  At all of his VA examinations, the Veteran was unemployed, but reported that he was unemployed because of his heart disorder.  The February 2007 VA examiner also concluded that the Veteran "may" have difficulty maintaining employment.  Although the Veteran's SSA records note the Veteran's impairment from his PTSD, ultimately, the Veteran is found disabled by SSA due to his heart disorder, and not his PTSD.  There is no medical evidence in the claims file to support the assertion that the Veteran's PTSD causes total occupational impairment in the Veteran.  

The evidence of record also does not establish that the Veteran has total social impairment from his PTSD.  At all of the VA examinations, although he reported marital discord, the Veteran was still married.  The Veteran also described having relationships with his siblings, though he had a strained relationship with some family members and a history of violence toward some of the family members.

Furthermore, throughout his appeal, his thought processes have been normal.  He was oriented to time, place, person and situation.  VA treatment records dated from July 2005 to August 2008 note no psychotic behavior.  At the February 2007 and January 2008 VA examinations, the examiners determined that the Veteran could complete his activities of daily living.  The January 2009 VA examination report noted that the Veteran thought he heard his wife's voice outside his room and went out there but no one was there.  However, the examiner found that this did not appear to be the onset of psychosis and noted that the Veteran indicated that he might have been falling asleep or groggy at the time he heard his wife's voice.

This evidence is also supported by the Veteran's GAF scores, which are indicative of severe impairment and some impairment in reality testing, but do not reflect total occupational or social impairment  

The Board also notes that a number of VA examiners have determined that the Veteran is an unreliable historian with respect to whether or not he continued to use drugs and alcohol and tended to exaggerate his symptoms.  Therefore, to the extent that the Veteran has stated that his symptoms are more severe than 70 percent, his assertions are not considered to be credible.

Thus, the Veteran's PTSD does not demonstrate total occupational and social impairment, so as to warrant a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's occupational and social impairment is most appropriately rated at 70 percent disabling.  Id.

The Board acknowledges the Veteran's complaints regarding his PTSD symptoms, to include depression, loss of interest, and poor concentration.  The Board finds that the Veteran is competent and credible to make the above complaints as a layperson.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that to the extent that the Veteran is claiming impairment more severe than warranted by a 70 percent rating, his statements are not credible, as demonstrated by multiple VA examiners who have reported that he exaggerated some of his symptoms and was an unreliable historian with respect to his history of drug and alcohol use.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Veteran's symptoms, when taken separately or together, are not enough to satisfy the criteria for a higher disability rating under DC 9411.  The Veteran's lay statements alone are not enough to warrant a higher disability rating.  Id.

For the reasons enumerated above, the Board finds that the Veteran's PTSD more nearly approximated the criteria for the next higher rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411; see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's PTSD (i.e., near continuous depression and panic, impaired impulse control, suicidal ideation, and neglect of hygiene) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under DC 9411 contemplates these symptoms, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for the PTSD is granted, effective February 24, 2005, subject to the rules governing payment of monetary benefits.





REMAND

As noted in the introduction above, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  By virtue of this Board decision, the Veteran has been assigned a disability rating of 70 percent for his PTSD.  Thus, he meets the schedular criteria for a TDIU, effective February 24, 2005.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

The record also shows that the Veteran has significant occupational impairment as a result of his PTSD and that he has not worked since 2001.  While there are other matters that seem to have an effect on the Veteran's employment status, namely a heart disability, history of drug and alcohol use, and his previous jail time, the Board finds that the issue of entitlement to a TDIU has been raised by the record, as part of the Veteran's initial rating claim for PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter addressing the criteria to substantiate a claim for a TDIU.

2.  Thereafter, schedule the Veteran for a TDIU examination.  The examiner must review the claims folder.  All necessary tests should be conducted.

The examiner should provide an opinion as to what overall effect the Veteran's service-connected disabilities (PTSD and erectile dysfunction) have on his ability to obtain and retain employment; that is, whether they would preclude an average person from obtaining, or retaining, substantially gainful employment. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. 

In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disabilities and whether any limitation on employment is likely to be permanent. 

A rationale for any opinion expressed should be provided. 

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the Veteran claim for entitlement to a TDIU.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response thereto. Thereafter, the case should be returned to this Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


